               Case:20-01947-jwb         Doc #:359 Filed: 10/12/2020       Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF MICHIGAN

In re:
                                                               Chapter 11
BARFLY VENTURES, LLC, et al,1                                  Case No. 20-01947-jwb
                                                               Hon. James W. Boyd
                           Debtors.
                                                               Jointly Administered
______________________________________/

                    NOTICE OF PROPOSED AGENDA OF MATTERS
              SCHEDULED FOR HEARING ON OCTOBER 13, 2020 AT 9:00 A.M.

I.     Debtor’s Motion for Entry of (I) an Order (A) Approving Bidding Procedures and
Scheduling Sale Hearing, (B) Approving the Form of the Asset Purchase Agreement,
Including the Bid Protections, and (C) Granting Related Relief; and (II) an Order (A)
Authorizing the Sale of Substantially All of the Debtors’ Assets Free and Clear of All Liens,
Claims, Encumbrances, and Other Interests, (B) Authorizing the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting
Related Relief [Dkt. No. 127].

         A.          Objections/Responses Received:

                i.         CURE OBJECTIONS

                           1.      Previously Resolved:
                                      a. Objection to Assumption of Lease filed by Creditor A&G
                                          Partnership, LLC [Dkt. No. 216]
                                      b. Objection to Assumption of Lease filed by Creditor Project
                                          Oscar, LLC [Dkt. No. 217]


1
 The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC
(d/b/a HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC
(d/b/a Grand Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East
Lansing)(5334), HopCat-Ann Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-
Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline, LLC (9149),
HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970),
HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and
Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-
Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC
(6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s
Restaurant Saloon)(4255).
Case:20-01947-jwb   Doc #:359 Filed: 10/12/2020     Page 2 of 3




                c. Objection to Assumption of Lease filed by Creditor Liberty
                   Maynard, LLC [Dkt. No. 220]
                d. Objection to Assumption of Lease filed by Creditor JK East
                   Beltline Real Estate LLC [Dkt. No. 223]
                e. Objection to Assumption of Lease filed by Creditor Fourth
                   Enterprises, LLC f/n/a HotSchedules [Dkt. No. 225] and
                   Fourth Enterprises, LLC (f/k/a Hotschedules) Supplement
                   to its Limited Objection to Notice of Assumption and
                   Assignment of Executory Contracts and Unexpired Leases
                   [Dkt. No. 300]
                f. Objection to Assumption of Lease filed by Creditor 222
                   Venture, LLP [Dkt. No. 227]

       2.    Remaining Objections
               a. Objection to Assumption of Lease filed by Creditor Ionia
                  Ventures, LLC [Dkt. No. 259]
                      i. Status: Resolved
               b. Response to Assumption of Lease filed by Creditor Gordon
                  Food Service, Inc. [Dkt. No. 228]
                      i. Status: Settlement to be placed on the record

ii.    ADEQUATE ASSURANCE OBJECTIONS

       1.    Previously Resolved:
                a. Supplemental Objection filed by Creditor JK East Beltline
                    Real Estate LLC [Dkt. No. 286]
                b. Adequate Assurance Objection of GTW, Depot, LLC filed
                    by GTW Depot, LLC [Dkt. No. 290]

       2.    Remaining Objections:
               a. Objection to Adequate Assurance of Future Performance
                  Provided by stalking Horse Bidder filed by Creditor
                  Gordon Food Service, Inc. [Dkt. No. 288]
                      i. Status: Settlement to be placed on the record

iii.   OBJECTIONS TO SALE MOTION

       1.    Previously Resolved:
                a. Objection to Motion to Sell Property field by Creditor
                    Liberty Maynard, LLC [Dkt No. 253]
                b. Objection to Motion to Sell Property filed by Creditor JK
                    East Beltline Real Estate LLC [Dkt. No. 268]
                c. Statement and Reservation of Rights of First Savings Bank
                    Regarding the Proposed Sale of Debtors' Assets filed by
                    Creditor First Savings Bank [Dkt. No. 280]
              Case:20-01947-jwb           Doc #:359 Filed: 10/12/2020      Page 3 of 3




                           2.     Remaining Objections:
                                    a. Objection to Sale Motion by the Official Unsecured
                                       Creditors Committee [Dkt. No. 329]
                                           i. Status: Resolved
                                    b. Objection to the Approval of the Proposed Sale by the
                                       United States Trustee [Dkt. No. 328]
                                           i. Status—This matter will be going forward

         B.          Related Documents:

                i.         Declaration of Ned Lidvall [Dkt. No. 331]

              ii.          Declaration of Robert Hersch [Dkt. No. 332]

              iii.         Response of CIP Administrative, LLC in its Capacity as Administrative
                           Agent for the Prepetition Secured Lenders, to Objections to Sale Motion
                           [Dkt. No. 333]

              iv.          Notice of Filing of (I) Proposed Sale Order, (II) Wind-Down Budget, and
                           (III) Amended Stalking Horse Agreement [Dkt. No. 334]

               v.          Notice of Filing of Revised Proposed Sale Order [Dkt. No. 358]

       C.      This matter is going forward. Debtors will request that the Court enter the Sale
Order filed as Exhibit A to Docket No. 358.

Dated: October 12, 2020                         Respectfully submitted,

                                                WARNER NORCROSS + JUDD LLP

                                                /s/ Elisabeth M. Von Eitzen
                                                Rozanne M. Giunta (P29969)
                                                Elisabeth M. Von Eitzen (P70183)
                                                1500 Warner Building
                                                150 Ottawa Avenue, NW
                                                Grand Rapids, Michigan 49503
                                                Telephone: (616) 752-2000

                                                PACHULSKI STANG ZIEHL & JONES LLP
                                                John W. Lucas
                                                Jason Rosell
                                                Steven W. Golden
                                                150 California Street, 15th Floor
                                                San Francisco, California 94111
                                                Telephone: (415) 263-7000
                                                Counsel to the Debtors
20794213-3
